Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 1 of 11 PageID #: 1061




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


  BOOKER T. HUFFMAN,

                         Plaintiff,

       v.                                Civil Action No. 2:19-cv-00050-RWS-RSP
  ACTIVISION PUBLISHING, INC.,
  ACTIVISION BLIZZARD, INC., and
  MAJOR LEAGUE GAMING CORP.,

                         Defendants.


            DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 2 of 11 PageID #: 1062




         Defendants Activision Publishing, Inc., Activision Blizzard, Inc., and Major League

  Gaming Corp. (collectively, “Defendants”) submit this Answer in response to Booker T.

  Huffman’s (“Plaintiff”) First Amended Complaint for Copyright Infringement (“First Amended

  Complaint”) (Dkt. No. 34). Defendants deny the allegations and characterizations in the First

  Amended Complaint unless expressly admitted in the following paragraphs.

                                           THE PARTIES

         1.      Admit.

         2.      Admit.

         3.      Admit that Activision Blizzard, Inc. is a corporation organized under the laws of

  the State of Delaware, has done business in the State of Texas, has been served, and has entered

  an appearance in this case. Deny that it has committed copyright infringement in the State of

  Texas or elsewhere.

         4.      Admit that Major League Gaming Corp. is a corporation organized under the laws

  of the State of Delaware, has done business in the State of Texas, has been served, and has

  entered an appearance in this case. Deny that it has committed copyright infringement in the

  State of Texas or elsewhere.

         5.      Admit that Plaintiff collectively refers to Activision Publishing, Inc., Activision

  Blizzard, Inc., and Major League Gaming Corp. as “Defendants” in his First Amended

  Complaint.

         6.      Admit that Activision Publishing, Inc. has published a number of first-person

  shooter games in the Call of Duty franchise, including Call of Duty: Black Ops III and Call of

  Duty: Black Ops 4, the latter of which was released in 2018. Admit that both Call of Duty: Black

  Ops III and Call of Duty: Black Ops 4 include the character David “Prophet” Wilkes, a character

  who cybernetically augmented his body, as one of several “Specialist” characters. To the extent


                                                   1
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 3 of 11 PageID #: 1063




  not expressly admitted, denied.

                                              THE CASE

         7.      Admit that the right-most picture included below paragraph 7 is one depiction of

  Prophet. On information and belief, the left-most picture included below paragraph 7 is one

  depiction of G.I. Bro. To the extent not expressly admitted, deny.

                                    JURISDICTION AND VENUE

         8.      Admit that this action purports to arise under the copyright laws of the United

  States, 17 U.S.C. § 101 et seq. Defendants do not contest that this Court has subject matter

  jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338.

         9.      For the purposes of this case only, Activision Publishing, Inc. and Activision

  Blizzard, Inc. do not contest that they are subject to personal jurisdiction in this District. Deny

  that Defendants committed acts of copyright infringement in Texas or that the Court has specific

  personal jurisdiction over Major League Gaming Corp. Plaintiffs’ description of the Copyright

  Act states a legal conclusion to which no response is required. To any extent such a response is

  deemed necessary, deny.

         10.     Deny.

         11.     Deny.

                                    FACTUAL BACKGROUND

         12.     Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations of paragraph 12 and therefore deny the same.

         13.     Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations of paragraph 13 and therefore deny the same.

         14.     Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations of paragraph 14 and therefore deny the same.




                                                    2
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 4 of 11 PageID #: 1064




           15.   Deny.

           16.   Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations of paragraph 16 and therefore deny the same.

           17.   Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations of paragraph 17 and therefore deny the same.

           18.   Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations of paragraph 18 and therefore deny the same.

           19.   Deny.

           20.   Deny.

           21.   Admit that copies of the game Call of Duty: Black Ops 4 went on sale in late 2018

  and that revenues from physical sales and downloads of the game in Q4 2018 exceeded $500

  million. To the extent not expressly admitted, deny.

           22.   As to the first four sentences of this paragraph, admit. As to the last sentence of

  this paragraph, admitted that Defendants are not aware of any personal contact between Plaintiff

  and Defendants relating to “G.I. Bro”; denied as to all other allegations in that paragraph.

           23.   Deny.

                 a.      Deny.

                 b.      Deny.

                 c.      Deny.

                      COUNT 1: [ALLEGED] COPYRIGHT INFRINGEMENT

           24.   Defendants incorporate by reference their responses set forth in paragraphs 1-23,

  above.

           25.   This paragraph states a legal conclusion to which no response is required. To the

  extent a response is deemed required, deny.



                                                   3
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 5 of 11 PageID #: 1065




          26.     This paragraph states a legal conclusion to which no response is required. To the

  extent a response is deemed required, deny.

          27.     This paragraph states a legal conclusion to which no response is required. To the

  extent a response is deemed required, deny.

          28.     This paragraph states a legal conclusion to which no response is required. To the

  extent a response is deemed required, deny.

                                   PLAINTIFF’S JURY DEMAND

          29.     Defendants object to Plaintiff’s demand for a trial by jury. A claim for infringer’s

  profits is an equitable one and is not triable of right by a jury.

                               PLAINTIFF’S PRAYER FOR RELIEF

          No response is required. To the extent such a response is deemed necessary, Defendants

  deny that Plaintiff is entitled to any of the relief requested and denies any factual allegations

  contained therein.

                                     AFFIRMATIVE DEFENSES

          30.     Defendants assert defenses as set forth below. By pleading these defenses,

  Defendants do not in any way agree or conceded that Defendants have the burden of proof or

  persuasion on any of these issues.

          31.     Defendants do not presently know all facts concerning the conduct of Plaintiff and

  the nature of Plaintiff’s claims and their defenses and/or counterclaims sufficient to state all

  affirmative defenses and/or counterclaims at this time. In addition to the defenses described

  below, Defendants expressly reserve the right to allege additional defenses and/or counterclaims

  and amend their Answer to the First Amended Complaint as information becomes known

  through the course of discovery or otherwise.




                                                     4
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 6 of 11 PageID #: 1066




                                  FIRST AFFIRMATIVE DEFENSE

                                   (Failure to State a Cause of Action)

         32.       The First Amended Complaint fails to state a claim on which relief can be

  granted.

                                SECOND AFFIRMATIVE DEFENSE

                                   (First Amendment and/or Fair Use)

         33.       Assuming arguendo that there was any use of Plaintiff’s copyrighted materials

  (there was not), such use is protected by the First Amendment of the United States Constitution

  and/or 17 U.S.C. § 107.

                                  THIRD AFFIRMATIVE DEFENSE

                               (Waiver, Abandonment, and/or Forfeiture)

         34.       Plaintiff’s claims are barred in whole or in part by the doctrines of waiver,

  abandonment, and/or forfeiture.

                                FOURTH AFFIRMATIVE DEFENSE

                                             (Unclean Hands)

         35.       Plaintiff’s claims are barred in whole or in part by the equitable doctrine of

  unclean hands.

                                  FIFTH AFFIRMATIVE DEFENSE

                                                 (Laches)

         36.       Plaintiff’s claims are barred in whole or in part by the doctrine of laches.

                                  SIXTH AFFIRMATIVE DEFENSE

                                                (Estoppel)

         37.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel.




                                                     5
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 7 of 11 PageID #: 1067




                              SEVENTH AFFIRMATIVE DEFENSE

                            (Acquiescence, Ratification, and/or Consent)

          38.    Plaintiff’s claims are barred in whole or in part by the doctrines of acquiescence,

  ratification, and/or consent.

                                  EIGHTH AFFIRMATIVE DEFENSE

                                           (No Willfulness)

          39.    Plaintiff’s claims fail in whole or in part because Defendants’ conduct was

  innocent, not willful.

                                  NINTH AFFIRMATIVE DEFENSE

                                         (Failure to Mitigate)

          40.    Plaintiff’s remedies are barred from recovery of damages because of and to the

  extent of their failure to mitigate their alleged damages (to which, in any event, they are not

  entitled).

                                  TENTH AFFIRMATIVE DEFENSE

                                              (Causation)

          41.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s damages, if

  any, were caused by independent, intervening, and/or superseding events beyond the control of

  Defendants and unrelated to Defendants’ conduct. Any loss, injury, or damage claimed by

  Plaintiff was proximately caused by Plaintiff’s own acts or omissions, forces, or events unrelated

  to Defendants’ conduct, and/or the acts or omissions of persons or entities other than Defendants,

  which Defendants do not control.




                                                   6
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 8 of 11 PageID #: 1068




                               ELEVENTH AFFIRMATIVE DEFENSE

                                    (Injunctive Relief Unavailable)

         42.     Plaintiff is not entitled to injunctive relief because any alleged injury to Plaintiff is

  not immediate or irreparable and because Plaintiff has an adequate remedy—if any—at law.



                                TWELTH AFFIRMATIVE DEFENSE

                                            (No Ownership)

         43.     Plaintiff’s claims are barred in whole or in part because Plaintiff does not own the

  exclusive rights for some or all of the works.

                            THIRTEENTH AFFIRMATIVE DEFENSE

                                        (Independent Creation)

         44.     Plaintiff is not entitled to relief because the David “Prophet” Wilkes character was

  independently created by Defendants.

                           FOURTEENTH AFFIRMATIVE DEFENSE

                                          (Extraterritoriality)

         45.     Plaintiff’s claims are barred to the extent the accused conduct was undertaken

  outside the United States.

                               FIFTEENTH AFFIRMATIVE DEFENSE

                                           (Improper Venue)

         46.     Plaintiff is barred from pursuing his claims in the Eastern District of Texas

  because venue is improper with respect to each Defendant. The First Amended Complaint

  should therefore be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure or, in

  the alternative, transferred to the Central District of California, the proper venue.




                                                    7
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 9 of 11 PageID #: 1069




                             SIXTEENTH AFFIRMATIVE DEFENSE

                                    (Lack of Personal Jurisdiction)

         47.     This Court lacks general or specific personal jurisdiction over Major League

  Gaming Corp., which is a Delaware corporation headquartered in New York and managed out of

  the Irvine, California campus of another Activision Blizzard entity, Blizzard Entertainment, Inc.

  Major League Gaming Corp. has not ever been and is not registered to do business in the State of

  Texas and has no offices in the Eastern District of Texas. The First Amended Complaint should

  therefore be dismissed against Major League Gaming Corp. under Rule 12(b0(6) of the Federal Rules

  of Civil Procedure.




                                                    8
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 10 of 11 PageID #: 1070




    Dated: March 10, 2020
                                         DURIE TANGRI LLP


                                         /s/ Melissa R. Smith
                                   By:
                                         MARK A. LEMLEY (CA SBN 155830)
                                         mlemley@durietangri.com
                                         JOSEPH C. GRATZ (CA SBN 240676)
                                         jgratz@durietangri.com
                                         MATTHEW W. SAMUELS (CA SBN 294668)
                                         msamuels@durietangri.com
                                         AARON J. BENMARK (CA SBN 312880)
                                         abenmark@durietangri.com
                                         217 Leidesdorff Street
                                         San Francisco, CA 94111
                                         Telephone: 415-362-6666
                                         Facsimile:    415-236-6300

                                         MELISSA R. SMITH (TX SBN 24001351)
                                         melissa@gillamsmithlaw.com
                                         GILLAM & SMITH, LLP
                                         303 South Washington Avenue
                                         Marshall, TX 75670
                                         Telephone:    903-934-8450
                                         Facsimile:    903-934-9257

                                         Attorneys for Defendants
                                         ACTIVISION PUBLISHING, INC.,
                                         ACTIVISION BLIZZARD, INC., and MAJOR
                                         LEAGUE GAMING CORP.




                                          9
Case 2:19-cv-00050-RWS-RSP Document 53 Filed 03/10/20 Page 11 of 11 PageID #: 1071




                                   CERTIFICATE OF SERVICE

           I hereby certify that on March 10, 2020 the within document was filed with the Clerk of

   the Court using CM/ECF which will send notification of such filing to the attorneys of record in

   this case.

                                                        /s/ Melissa R. Smith




                                                  10
